Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-16 are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 120, 121, or 365(c) and acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a CON of 16/309,422 filed on 12/12/2018 now US Patent 10,689,670, which is a 371 of PCT/EP2017/064353 filed on 06/13/2017 and claims the priority date of EPO application EP16174382.8 filed on 06/14/2016.
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
	I. Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that claims 4 and 7 recite motifs comprising nucleotide sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifier) to the sequences. Sequences must be referred to by their sequence 
II. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	III. Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Objections to Claims 
	I. Claims 1-16 are objected to, due to the following informality: Claims 1-12 and 15 recite abbreviations “PRK promoter” in the claims; claims 2, 5, 6, 8, 9 and 12 recite abbreviations “ROX-1 …FET4 … TIR2 … DAN1” in the claims; abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. 
	II. Claims 7, 12 and 14 are objected to due to the following informality; Recitation of “and/or” in claims 7, 12 and 14 makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of allowed patent US 10,689,670 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-16 of the instant application are directed to a “any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases (as in claims 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections below for claims interpretation)”. 
Although the reference claims 1-15 of allowed patent US 10,689,670 B2 are directed to “recombinant yeast cell expressing one or more heterologous nucleic acid sequences encoding  for robulose-1,5-phosppahte carboxylase/oxygenase … under the control of PRK promoter comprises … SEQ ID NO: 120; SEQ ID NO: 121; SEQ ID NO: 122 …”; claims 1-16 of the instant application listed above cannot be considered patentably distinct over claims 1-15 of allowed patent US 10,689,670 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 1-16 of the instant application. 
Alternatively, claims 1-16 of the instant invention cannot be considered patentably distinct over claims 1-15 of allowed patent US 10,689,670 B2 when there is specifically 1-15 of that patent and falls within the scope of the instant claims 1-16 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-15 of allowed patent US 10,689,670 B2 by selecting a specifically disclosed embodiment that supports those claims i.e., “any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases (as in claims 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections below for claims interpretation)”. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-15 of allowed patent US 10,689,670 B2. Furthermore, the instant application and the cited allowed patent US 10,689,670 B2/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. 
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-14 and 16 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claims 1 and 16 recite the broad recitation … and also the narrow recitation “optionally” (“…chaperones” in claim 1; “an alcohol … a carbohydrate” in claim 16), which is the narrower statement of the broad recitation. It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following: “…chaperones” in claim 1; “an alcohol … a carbohydrate” in claim 16, applicants’ consider writing additional new claims as dependent claims. 
II. Claims 1 and claims 2-14 and 16 depending therefrom; and claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 15 are indefinite for reciting a “PRK promoter”; at the outset, it is not clear what the applicants’ intend to encompass; as written and claimed, the interpretation heterologous control/gene regulatory sequence (not a native promoter) that drives the expression of phosphoribulokinase. As such, it is not possible to determine what structure is a “PRK promoter” without referencing a specific structure, which is not recited in the claims. The specification only teaches specific heterologous promoter sequences that are active under “anaerobic culturing condition” in Table 9 (page 43 of specification) and Table 10 (pages 45-46 of specification). While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Here, the claims recite undefined structures that are necessarily part of the structure of a “PRK promoter” responsible for the activity to drive the expression of phosphoribulokinase. As such, the recited “PRK promoter” is a functional limitation that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any structure as a means to achieve those results), which is a claim limitation without clearly defined metes and bounds. The claims are indefinite for reasons stated above.
III. Claims 5, 6, 8, 9 and 12 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being indefinite for failing to particularly point out and 5, 6, 8, 9 and 12 are indefinite in the recitation of abbreviations “FET4 … TIR2 … DAN1” for the following reasons (also see claim objections above. As written, the terms appear to be generic to any microbial organism and not limited to a particular species (Saccharomyces or obtained from a specific source). While the gene nomenclature used may be appropriate for Saccharomyces or obtained from a specific source, the use of this nomenclature for genes encoding proteins of identical function in any or all microbial organism may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the AroF gene. See Sousa et al. (Microbiology, 2002, Vol. 148: 1291-1303; reference not enclosed). As such, the use of gene terminology which is applicable to some microorganisms i.e., Saccharomyces or obtained from a specific source and not to others is confusing since the claims use this gene nomenclature with respect to any microbial organism/ in a generic manner.  For examination purposes, the terms “FET4 … TIR2 … DAN1” will be interpreted as encoding promoters that drive the expression of gene of interest and are active under “anaerobic culturing condition”. If applicant wishes to retain the gene/promoter nomenclature used, it is suggested that the structure be placed in parentheses next to the recited gene/promoter. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-16 of the instant application as interpreted are directed to any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases (as in claims 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the 

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.


In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides and a genus of polynucleotides having promoter activity i.e., any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases (as in claims 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of S. cerevisiae strain, isolated specific recombinant host/specific cellular context comprising specific structures encoding polypeptides with the following activities (a) ribulose-1,5-phospahte carboxylase/oxygenase, (b) chaperones … and (c) … phosphoribulokinase; and said specific heterologous promoter sequences that are active under “anaerobic culturing condition” in Table 9 (page 43 of specification) and Table 10 (pages 45-46 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides and a genus of polynucleotides having promoter activity i.e., any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases (as in claims 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation).
The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures as taught in the prior art with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001, in IDS), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-in IDS), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
(d) Further, the art clearly teaches that a promoter has discrete spatial and temporal elements “cis-acting” elements that govern the activity of promoter, as said “cis-acting” elements are specific binding regions that are recognized by specific transcription factors and other accessory proteins known as “trans-acting” factors (cell specific) and any mutation or structural change in the “cis-acting” elements drastically affect the binding of said specific transcription factors and recruitment of other accessory proteins during gene transcription and consequently affects the control of gene expression. Even a single point mutation in a “cis-acting” element can affect/alter/abrogate the promoter activity: Applicants’ are referred to the following teaching in the art: Cohen et al., (Nuc. Acids Res., 2001, Vol. 29(3): 799-808, in IDS; see Abstract; Fig. 1-6, Table 1, page 803; and entire document). 
	As stated above, no information beyond the characterization of S. cerevisiae strain, isolated specific recombinant host/specific cellular context comprising specific structures encoding polypeptides with the following activities (a) ribulose-1,5-phospahte carboxylase/oxygenase, (b) chaperones … and (c) … phosphoribulokinase; and said phosphoribulokinase expression under the control of full-length intact promoters, specific heterologous promoter sequences that are active under “anaerobic culturing condition” in Table 9 (page 43 of specification) and Table 10 (pages 45-46 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides and a genus of promoters in a University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of S. cerevisiae strain, isolated specific recombinant host/specific cellular context comprising specific structures encoding polypeptides with the following activities (a) ribulose-1,5-phospahte carboxylase/oxygenase, (b) chaperones … and (c) … phosphoribulokinase; and said phosphoribulokinase expression under the control of full-length intact promoters, specific heterologous promoter sequences that are active under “anaerobic culturing condition” in Table 9 (page 43 of specification) and Table 10 (pages 45-46 of specification) and a method of producing alcohol. However, specification does not reasonably provide enablement for a genus of unlimited/undefined structures, with regard to the members of 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
 Claims 1-16 are so broad as to encompass: a genus of unlimited/undefined structures with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides and a genus of polynucleotides having promoter activity i.e., any recombinant yeast cell (genus of 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides of undefined structures having promoter activity broadly encompassed by the claims. Since the nucleic acid sequence of a promoter determines its structural and functional properties, predictability of which changes can be tolerated in a promoter nucleic acid sequence and obtain the desired activity requires knowledge and guidance with regard to which nucleic acid(s)/residue(s) in the promoter sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded promoter’s structure relates to its function. Furthermore, the art teaches the following regarding complexity of the promoter structure/function relationship for promoter activity: a promoter has discrete spatial and temporal elements “cis-acting” elements that govern the activity of promoter, as said “cis-acting” elements are specific binding regions that are recognized by specific transcription factors and other accessory proteins known as “trans-acting” factors (cell specific) and any mutation or structural change in the “cis-acting” elements drastically affect the binding of said specific transcription factors and in IDS; see Abstract; Fig. 1-6, Table 1, page 803; and entire document). However, instant application provides no guidance regarding the various “cis-acting” elements that are required for optimal promoter activity or any guidance regarding regions of the polynucleotide that can be modified and yet retain optimal promoter activity. In this case, the disclosure is limited to the characterization of S. cerevisiae strain, isolated specific recombinant host/specific cellular context comprising specific structures encoding polypeptides with the following activities (a) ribulose-1,5-phospahte carboxylase/oxygenase, (b) chaperones … and (c) … phosphoribulokinase; and said phosphoribulokinase expression under the control of full-length intact promoters, specific heterologous promoter sequences that are active under “anaerobic culturing condition” in Table 9 (page 43 of specification) and Table 10 (pages 45-46 of specification) and a method of producing alcohol. It would require undue experimentation of the skilled artisan to make and use the claimed polynucleotides having the associated function i.e., promoter activity. The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polynucleotides, the lack of guidance, working examples, and unpredictability of the art in predicting function, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polynucleotides encompassed by the claims.	The specification does not support the broad scope of the claims which 1-15) and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for identifying any polynucleotides of undefined structure having promoter activity or modifying the polynucleotide sequence and said variant polynucleotide with an expectation of obtaining the desired biological function i.e., promoter activity; (B) defined core regions/motifs, “cis-acting” elements involved in the desired promoter activity that are essential for the desired activity and tolerance to modifications; (C) encoded polypeptides having undefined/unlimited structures and having the desired biochemical function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claim broadly including polynucleotides and encoded polypeptides In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Van Maris et al., (WO 2014/129898 A3, in IDS), when given the broadest reasonable interpretation. 
Claims 1, 13, 14 and 16 as interpreted are directed to any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said 1 and 13); said recombinant yeast cell further comprising a deletion or disruption of a glycerol-3-phosphate dehydrogenase (GPD) gene (as in claim 14); and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation). 
Van Maris et al., (WO 2014/129898 A3, in IDS) disclose a recombinant yeast cell functionally expressing (a) ribulose-1,5-phospahte carboxylase/oxygenase, (b) chaperones and (c) phosphoribulokinase; wherein said recombinant enzymes in said yeast cell are under the control of constitutive or inducible promoters; and said yeast cell further comprising a deletion or disruption of a glycerol-3-phosphate dehydrogenase (GPD) gene and a process for production of an organic compound/ethanol by culturing said recombinant yeast cell under anaerobic culturing conditions. Applicants’ are directed to the following sections in Van Maris et al., (WO 2014/129898 A3, in IDS): Abstract; page 4, lines 12-33; page 13, lines 12-32 to page 14, lines 1-13; page 15, lines 4-30, to page 34, Table 1-Table 4; page 36, lines 4-23; and entire document. 
Hence, Van Maris et al., (WO 2014/129898 A3, in IDS) is deemed to anticipate claims 1, 13, 14 and 16 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ genetically modified recombinant host cells with the genetically modified In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Maris et al., (WO 2014/129898 A3, in IDS) as applied to claims 1, 13, 14 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Cohen et al., (Nuc. Acids. Res., 2001, Vol. 29(3): 799-808, in IDS), Linde et al., (Yeast, 2003, Vol. 20: 439-454) and Jiang et al., (US 2015/0299713 A1, in IDS). 
Claims 1-16 as interpreted are directed to any recombinant yeast cell (genus of 1-15); said recombinant yeast cell further comprising a deletion or disruption of a glycerol-3-phosphate dehydrogenase (GPD) gene (as in claim 14); and a process for preparing any organic compound (genus of compounds; as in claim 16; also see claims objections and 112(b) rejections above for claims interpretation).
The disclosure of Van Maris et al., (WO 2014/129898 A3, in IDS) as applied to claims 1, 13, 14 and 16 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Van Maris et al., is silent regarding wherein “PRK promoter” having ROX-1 motif (as in claims 2-4, 7, 10, 11 and 15); and … selected from the group consisting FET4, ANB1,  … DAN1 … TIR2 … (as in claims 5, 6, 8, 9 and 12). 
Regarding claims 2-12 and 15, analogous art Cohen et al., (Nuc. Acids. Res., 2001, Vol. 29(3): 799-808, in IDS) teach the structural and functional information regarding DAN1 promoter element obtained from Saccharomyces cerevisiae and advantageously suggest said reference DAN1 promoter is involved in the control of gene expression of various genes when cultured under anaerobic culturing conditions; said reference DAN1 promoter comprising anaerobic response elements/motifs “TCGTTYAG”, “AAAAATTGTTGA”, including ROX-1 motif “NNNATTGTTNNN”, and said promoter element demonstrates greater than 8-11 fold increased expression of gene of interest (controlling the expression of gene of interest) under anaerobic culturing conditions. Applicants’ are directed to the following sections in Cohen et al., (Nuc. Acids. Res., 2001, Vol. 29(3): 799-808): Abstract; Fig. 1, page 802; Fig. 2 and Table 1, page 803; Fig. 3-4, page 804; Fig. 5-7, page 805; and entire document.
Regarding claims 2-12 and 15, Linde et al., (Yeast, 2003, Vol. 20: 439-454) also provide clear teaching, suggestion and motivation regarding structural and functional information of DAN1 promoter; applicants’ are directed to the following sections in Linde et al., (Yeast, 2003, Vol. 20: 439-454): Abstract; col. 1, ¶ 1-2, page 440; col. 2, ¶ 1, page 447; and entire document.
Similarly, regarding claims 2-12 and 15, the following reference Jiang et al., (US 2015/0299713 A1, in IDS) also provides teaching, suggestion and motivation for the use of DAN1/ANB1 promoters to drive the expression of genes of interest in recombinant yeasts when cultured under anaerobic conditions for the production of organic compounds of interest. Applicants’ are directed to the following sections in Jiang et al., (US 2015/0299713 A1): Abstract; paragraphs [0008-0011]; paragraphs [0069-0079]; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Van Maris et al., and employ the DAN1/ANB1 promoters of Cohen et al., Linde et al., and Jiang et al., that teach structural and functional elements involved in the enhanced production of organic compounds/ethanol under anaerobic culturing conditions to generate a genetically modified recombinant microbial/host cell comprising recombinant proteins involved in the biochemical pathway of organic compounds/ethanol under anaerobic culturing conditions; said genetic 
Given this extensive teaching in prior art (Van Maris et al., Cohen et al., Linde et al., and Jiang et al.,) i.e., any recombinant yeast cell (genus of yeasts) comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) ribulose-1,5-phospahte carboxylase/oxygenase …, (b) chaperones … and (c) … phosphoribulokinase; said recombinant yeast cell (genus of yeasts) further comprising any “PRK promoter” including mutants and variants of undefined/unlimited structures (genus of promoters) driving the expression said genus of phosphoribulokinases; said recombinant yeast cell further comprising a deletion or 1-16 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	The cited references render claims 1-16 prima facie obvious to one of ordinary skill in the art when one applies the Teaching, Suggestion and Motivation (TSM) test under the rationale for arriving at a conclusion of obviousness as suggested by the KSR ruling. The rationale applied for this rejection is as follows:
(1) Combining prior art elements according to known method to yield predictable results.
(2) Simple substitution of one known element for another to obtain predictable results.
(3) "Obvious to try"- choosing from a finite number of identified, predictable solution, with a reasonable expectation of success. 
Therefore, claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Maris et al., (WO 2014/129898 A3, in IDS) as applied to claims 1, 13, 14 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of in IDS), Linde et al., (Yeast, 2003, Vol. 20: 439-454) and Jiang et al., (US 2015/0299713 A1, in IDS).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652